Title: Enclosure: Memorial, 12 August 1787
From: Roussilles, Pierre
To: Washington, George



[Bordeaux, c.12 August 1787]

   The Memorial of Pierre Roussilles sheweth—That he is the son of a merchant of Bordeaux; and that he entered as a volunteer on board the Boston Frigate commanded by Captn Tucker on the 22d of may 1778—on the 19th June they took a prize on board of which the memorialist embarked to sail for Boston; but on their way thither they were retaken by a British frigate & carried to Portsmouth in Engld where he was detained a prisoner for two years, during which time he hear’d nothing of the frigate.
On his return to France he learnt that the frigate had been very successful in taking a number of prizes which were sold in Nantz & their proceeds remitted to Captn Tucker, as he can prove by letters.
He thinks he ought to be entitled to a share of the prizes as well as those who remained on board, & it was particularly agreed upon between him & Captn Tucker before he left the Frigate that it should be so. He thinks a Citizen of France should be as much attended to in this case by the board of Admiralty as a Citizen of America.
He has written frequently to Captn Tucker & to the board of Admiralty, but could never obtain answers from either.
He laid his situation before the Marechal de Castries, who referred him to Doctor Franklin (then at Paris) who referred him to the marine department of the United States through the channel of the French Consul in America.
He accordingly wrote to Monsr de L’etombe the Consul at Boston who wrote him an answer in July 1784 informing him that Captn Tucker was dead. This however is a mistake, for I beleive Capt. Tucker is living at this time. & that he had laid his case before the marine board at Boston who could do nothing in the matter.
He has likewise made application through Monsr de Marbois but has recd no satisfaction.

He therefore begs your recommendations of his case to the consideration of Congress not doubting but that it will have sufficient weight to obtain for him his wages & prize money.
The letters are, one from the Secretary of the marine department to Mr Jay informing him that if Captn Tucker was Agent for the Captors he, the memorialist, must apply there for his prize-money & if wages are due that he must apply to Joseph Pennell Esquire who settles accts in the marine department. One from Mr Jay to Mr Marbois enclosing the secretary’s letter, not doubting but it would prove satisfactory. One from Doctor Franklin advising him to lay his compla[i]nts before the board of admiralty. Two respecting the Prizes which the Frigate took & informing the memorialist that Captn Tucker had recd the Captors share of them.
